Citation Nr: 0528262	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-10 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for recurrent left 
shoulder dislocation, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran experiences recurrent dislocations of his 
left shoulder and pain; and because of the extent of his 
discomfort, he guards his movements in all directions; when 
his pain and guarding are considered, especially as they 
affect the internal rotation of this shoulder, he has range 
of motion to less than 25 degrees from his side.  He does 
not, however, have ankylosis of the scapulohumeral 
articulation, fibrous union of the humerus, nonunion of the 
humerus, or loss of the head of the humerus.


CONCLUSION OF LAW

The criteria are met for a higher 30 percent rating, but no 
greater, for the recurrent dislocations of the left shoulder.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201, 5202 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words." See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the veteran was sent a VCAA letter in 
January 2003 explaining the type of evidence required to 
substantiate his claim for a higher rating.  The letter also 
indicated what evidence he was responsible for obtaining and 
what VA had done and would do in helping him obtain 
supporting evidence.  There was no specific mention, per se, 
of the "fourth element" discussed in Pelegrini II, but the 
letter nonetheless explained that he should identify and/or 
submit any supporting evidence.  And in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the U.S. Court of 
Appeals for Veterans Claims (Court) held that requesting 
additional evidence supportive of the claim rather than 
evidence that pertains to the claim does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists.  
Furthermore, as also held in Mayfield, an error, whether 
procedural or substantive, is only prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Note also that the January 2003 VCAA letter was sent prior to 
the RO's initial adjudication of the veteran's claim in May 
2003.  So this complied with the requirement that VCAA notice 
precede the initial RO adjudication.  And he has not 
otherwise indicated he has any additional relevant evidence 
to submit or which needs to be obtained.  Consequently, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.



A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
See 38 C.F.R. §§ 4.40, 4.45 (2003).  See also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, the veteran was granted service connection for 
recurrent dislocation of the left shoulder in a June 1971 
rating decision.  A noncompensable (i.e., 0 percent) 
disability evaluation was assigned, effective March 22, 1971.  
In an October 1997 rating decision, his disability evaluation 
was increased to 20 percent, effective December 6, 1996.

The veteran filed his current claim for an increased rating 
in October 2002.

The veteran was afforded a VA examination in connection with 
his claim in February 2003.  According to the report, he is 
right-hand dominant.  The VA examiner also noted the 
veteran's claims file was unavailable.  He complained of 
recurrent left shoulder dislocations, about 7 or 8 per year, 
treated conservatively.  He also complained of progressive 
left shoulder pain, with weakness, stiffness, poor range of 
motion, fatigability of the muscles, and lack of endurance.  
He reported that rest alleviates his symptoms.  He denied 
using braces or having any surgery on his left shoulder.  He 
also denied having any problems with his activities of daily 
living (ADLs).  

Objective physical examination confirmed the veteran had pain 
to palpation over the bicipital groove, as well as over the 
rotator cuff.  There was limitation of motion due to 
significant guarding.  Range of motion testing showed 
abduction and forward flexion to 90 degrees, with guarding 
preventing movement past 100 degrees.  External rotation was 
to 60 degrees and internal rotation was to 20 degrees, also 
with significant guarding.  The guarding prevented the VA 
examiner from testing for instability.  Deep tendon reflexes 
were 1+ and strength was 4 out of 5.  X-rays showed 
degenerative joint disease in the glenohumeral and 
acromioclavicular joints.  The diagnosis was degenerative 
joint disease of the left shoulder.

An October 2003 VA treatment note reiterates the veteran is 
right-handed.  He was seen for complaints of left shoulder 
pain, with a history of treatment via injections, medication, 
and physical therapy.  He complained that his pain is worse 
upon trying to lift, move, or sleep on his left shoulder, and 
that he had dysfunction upon getting dressed, with elevation 
of his left arm.  He reported a slight improvement in his 
symptoms with limiting his activity and that he tolerates his 
pain, discomfort, and dysfunction with occasional use of 
Percocet.  Objective physical examination was negative for 
evidence of an abnormality of color, deformity, swelling, or 
atrophy.  Palpation was negative for abnormal temperature or 
crepitus.  There was pain on palpation.  Forward flexion was 
to 90 degrees, abduction was limited to 80 degrees, and 
rotation was to 10 degrees, with pain on the last 10 degrees 
of motion in all directions.  An x-ray was negative for 
evidence of an acute fracture or dislocation, but showed a 
deformity of the left humeral head and neck, with 
degenerative changes of the acromioclavicular and 
glenohumeral joints.  The assessment was left shoulder 
osteoarthritis.  Physical therapy was recommended.



The VA medical records cited confirm the veteran has 
degenerative joint disease (i.e., arthritis) in his left 
shoulder.  Arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, based on the extent of resulting 
limitation of motion in the specific joint at issue - which, 
here, is the shoulder and arm, so Code 5201.

For a minor (non-dominant) extremity, a 20 percent rating is 
assigned under Code 5201 for limitation of motion of the arm 
at shoulder level or to midway between the side and shoulder 
level.  A higher 30 percent rating requires limitation of 
motion of the arm to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

According to Code 5003, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The VA medical records cited indicate the veteran has range 
of motion in his left shoulder extending beyond 25 degrees 
from his side - that is, under ordinary circumstances.  As 
evidence of this, range of motion testing during his 
February 2003 VA examination revealed abduction and forward 
flexion to 90 degrees, with guarding preventing movement past 
100 degrees.  "Normal" abduction and forward flexion is to 
180 degrees in each direction.  See 38 C.F.R. § 4.71, Plate 
I.  So he can only abduct and forward flex his left shoulder 
to the half-way point, 90 degrees.  But still, this far 
exceeds the 
25-degree limit from his side required for a higher 30 
percent rating under Code 5201.

The report of the February 2003 VA examination indicates 
external rotation was to 60 degrees, also with significant 
guarding.  "Normal" external rotation is to 90 degrees.  
See 38 C.F.R. § 4.71, Plate I.  So the veteran had only two-
thirds of normal external rotation.  But again, this still 
far exceeds the 25-degree limit from his side required for a 
higher 30 percent rating under Code 5201.



Internal rotation was more severely compromised, however.  
The veteran could only internally rotate his left shoulder to 
20 degrees, again with significant guarding, "normal" being 
to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  So he had 
less than one-third normal internal rotation.  He had even 
less internal rotation, to only 10 degrees (and with pain 
throughout this 10-degree range), when more recently seen by 
a VA doctor in October 2003.

The fact that there is objective clinical evidence confirming 
the veteran experiences chronic pain in his left shoulder, 
regardless of the specific direction tested (whether it be 
forward flexion, abduction, or internal and external 
rotation), along with visible indications of guarding, means 
that - all things considered - he has sufficient limitation 
of motion in this shoulder to support a higher 30 percent 
rating under Code 5201.  This is the specific type of 
situation contemplated by DeLuca and 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, because his pain and guarding adversely affect his 
range of motion - indeed, even beyond what was objectively 
shown when evaluated and seen in consultation by the VA 
doctors.  Bear in mind, however, 30 percent is the highest 
possible rating under Code 5201 for the minor (non-dominant) 
extremity, and 30 percent also exceeds the highest available 
rating of 20 percent under Code 5003 for arthritis.  So the 
veteran must look elsewhere to receive a rating even higher 
than 30 percent.

With this in mind, another possible code for rating the 
veteran's left shoulder disability is Code 5202.  Under this 
code, a 20 percent rating is warranted for the minor shoulder 
where there is impairment of the humerus, with infrequent, 
but recurrent dislocation at the scapulohumeral joint and 
guarding at the shoulder level or with frequent recurrent 
dislocation at the scapulohumeral joint and guarding of all 
arm movements; or moderate or marked deformity due to 
malunion of the humerus.  For the next higher 40 percent 
disability rating, for the minor shoulder, there must be 
fibrous union of the humerus.  A 50 percent rating requires 
nonunion of the humerus (false flail joint), and a 70 percent 
rating requires loss of the head of the humerus (flail 
shoulder).  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.



The objective clinical evidence of record does not show the 
veteran has fibrous union of the humerus, nonunion of the 
humerus, or loss of the head of the humerus, as would suggest 
entitlement to a rating higher than 30 percent under Code 
5202.  Also, there are no objective clinical indications of 
atrophy, significant weakness, abnormal movement, swelling, 
heat, redness, or crepitus.  His guarding prevented the VA 
examiner from testing for instability during the February 
2003 VA examination, but even so, his strength in this 
shoulder measured 4/5 - so nearly normal (5/5 being normal).  
And he denied using a brace for his shoulder or having any 
problems with his activities of daily living.  Consequently, 
his subjective DeLuca complaints of weakness, fatigability of 
the muscles, and lack of endurance were not objectively 
substantiated.  Moreover, as mentioned, to the extent he has 
additional limitation of motion in his left shoulder 
attributable to his chronic pain and guarding (he complained 
of "poor range of motion" and "stiffness") this is being 
compensated in this decision by increasing his rating from 20 
to 30 percent primarily on the basis of these relevant 
factors.  And although he also said he experiences "7 to 8 
[dislocations] per year," even his prior lesser 20 percent 
rating contemplated this under Code 5202.  This is evident in 
that the criteria for the lesser 20 percent rating under this 
code specifically mention recurrent dislocations and even 
guarding as factors for consideration.

The Board also has considered whether the veteran may be 
entitled to a higher rating under other potentially 
applicable Diagnostic Codes, including 5200.  But there is no 
objective clinical indication that he has ankylosis in his 
left shoulder, so Diagnostic Code 5200 is inapplicable.  See 
also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992), both indicating that 
ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable.  Admittedly, his 
range of motion is very noticeably compromised, but not 
totally nonexistent as would be the case if he had ankylosis.



In determining the veteran is entitled to, at most, a 30 
percent rating for his left shoulder disability, the Board 
also has considered whether he deserves extra-schedular 
consideration.  The record on appeal, however, does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  See 38 C.F.R. § 3.321(b)(1).  
There has been no showing by him or anyone else on his behalf 
that his left shoulder disorder has caused marked 
interference with his employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board does not have to refer this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher 30 percent rating is granted for recurrent left 
shoulder dislocations, subject to the laws and regulations 
governing the payment of VA compensation.




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


